Citation Nr: 1714673	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, to include secondary to left knee arthritis. 


REPRESENTATION

Appellant represented by:	Lawrence Stokes, Agent 


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1987 to September 1995, and from January to November 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2016, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record.

The Board observes that claims to reopen the issues of entitlement to sleep apnea and residuals of a right wrist injury are not perfected for appellate review.  In this regard while the appellant filed a timely notice of disagreement to an October 2009 rating decision which denied these claims, following the issuance of a January 5, 2011 statement of the case the Veteran failed submit a timely VA Form 9 because the equivalent of a VA Form 9 was not filed until March 21, 2011, i.e., more than 60 days after the issuance of a statement of the case.  As a matter of law, a substantive appeal must be filed within 60 days from the date the RO mailed a claimant the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends later.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2016).  As a consequence, the October 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

In May 2011, the Veteran presented claims to reopen the issues of entitlement to service connection for sleep apnea and a right wrist disorder.  In a January 2012 rating decision, the RO declined to reopen either claim.  Thereafter, the Veteran did not file a timely notice of disagreement to the January 2012 decision.  As such, the January 2012 rating decision is also final.  Id.  In light of the foregoing, the Board has no jurisdiction to address claims of entitlement to service connection for either sleep apnea or a right wrist disorder.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310 (a) (2016). 

The Veteran first filed a claim of entitlement to service connection for right knee pain in 2009.  Prior to this date there is no claim of entitlement to service connection for a right knee disability.  The Veteran's service treatment records are silent as to a diagnosed right knee disability.  The only service treatment record pertaining to a right knee problem dates from September 1988 when the claimant reported a stiff right knee, and cramping during a road march and pain the following day.  Physical examination revealed no deformity present, and no sign of pain at the time of examination.  The assessment was a possible knee bruise. 

At an October 2009 QTC examination for a left knee disorder the Veteran's right knee demonstrated evidence of tenderness, guarding of movement, locking pain and crepitus.  The examiner opined that these symptoms were more likely than not the result of the Veteran's left knee disorder r and diagnosed right knee degenerative joint disease.  The examiner, however, failed to provide any rationale explaining how the left knee condition was causing the right knee disorder. 

A June 2016 examination noted osteoarthritis of both knees and reviewed the evidence listed above.  The examiner was asked if any right knee disorder was at least as likely as not incurred in service or caused by a disease, injury or other event that occurred during the Veteran's periods of active duty.  The examiner answered that the right knee disorder was less likely than not incurred in or caused by service.  The examiner's rationale was, there was "no evidence connecting [a right] knee condition to event in service.  Service event was without objective signs of injury, long interval without evaluation or imaging."  

The Veteran testified before the undersigned in November 2016.  At that time he testified to having knee pain during service.  He repeatedly referenced how left knee pain would flare up and how the joint would give out on him.  The appellant testified that during his military exit examination he told the examiner and they noted the left knee disability.  The Veteran did not bring up his right knee pain at this time.  He testified that he began favoring the left knee as that joint hurt more and more.  This habit in turn reportedly affected his right knee over time.  During the hearing the Veteran noted that there was no treatment for the right knee during his 2004 deployment.  He also could not remember if he received any treatment for the right knee within a year of separation.  Finally, following the hearing no evidence was offered addressing whether there was a 50-50 chance that the right knee disorder was incurred on active duty or that it was caused by or made worse by left knee degenerative arthritis.

Significantly, the June 2016 examination is inadequate because while the examiner found no evidence of a connection between the right knee and an event in service, the examiner failed to address the possibility that a current right knee disorder is caused or aggravated by left knee degenerative arthritis.  As such, an addendum opinion addressing this question is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional private or VA treatment records pertaining to the etiology of any current right knee disorder.  Any such records should be submitted to VA.  This particularly includes medical opinion evidence which addresses the nature of any relationship between the service connected left knee arthritis and any diagnosed right knee disorder.  

2.  Thereafter, request an addendum opinion from the VA examiner who conducted the June 2016 examination.  The claims file, to include all VBMS and Virtual VA records should be reviewed by the examiner.  Following that review the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee disorder is caused by or aggravated by left knee arthritis.  All previous pertinent VA examinations must be reviewed, and their findings noted, prior to submitting the requested addendum opinion.  

A complete and fully explanatory rationale must be provided for any opinion offered with specific references to the record.

3. The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue the Veteran and any representative a supplemental statement of the case and allow an appropriate amount of time for response before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

